274 F.3d 531 (D.C. Cir. 2001)
James A. Willis, a/k/a Jimmy Willis, Appellantv.Federal Bureau of Investigation, et al., Appellees
No. 00-5281
United States Court of Appeals  FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued November 30, 2001Decided December 28, 2001

Appeal from the United States District Court  for the District of Columbia (96cv01455)
James H. Lesar argued the cause and filed the briefs for  appellant.
Meredith Manning, Assistant U.S. Attorney, argued the  cause for appellees. With her on the brief were Roscoe C.  Howard Jr., U.S. Attorney, and R. Craig Lawrence, Assistant  U.S. Attorney.
Before:  Ginsburg, Chief Judge, Randolph and Tatel,  Circuit Judges.
Opinion for the Court filed by Circuit Judge Randolph.
Randolph, Circuit Judge:
This case presents an issue of  first impression for this circuit:  what criteria should guide  district courts in deciding motions for the appointment of  counsel in cases brought under the Freedom of Information  Act, 5 U.S.C. § 552 ("FOIA")?
James A. Willis is serving time for drug offenses.  He filed  a FOIA action in 1996 seeking the release of numerous  documents.  The documents, he claims, will exonerate him. After bringing suit, Willis filed two motions for the appointment of counsel.  FOIA does not contain a provision authorizing the appointment of counsel. Willis therefore invoked the  general civil statute:  "The court may request an attorney to  represent any person unable to afford counsel."  28 U.S.C.  § 1915(e)(1).  The district court denied both motions and then  granted summary judgment against Willis.
On Willis's appeal, we held that the failure of the magistrate judge, who was managing the case pursuant to 28  U.S.C. § 636, to provide any reasons for refusing to appoint  counsel for Willis necessitated a remand.  Willis v. FBI, No.  98-5071, 1999 WL 236891 (D.C. Cir. Mar. 19, 1999). We stated  that the district court or the magistrate judge will need to  determine whether the criteria set forth in Poindexter v. FBI,  737 F.2d 1173 (D.C. Cir. 1984), a Title VII case, should be  adopted for FOIA cases.
On remand, the magistrate judge issued a report explaining  why he had denied Willis's motions for counsel.  See Report  and Recommendation of March 6, 2000.  Willis had shown  that he was capable of representing himself, his FOIA action  did not involve complex legal or factual issues, the case would  not require discovery, and the interests of justice would not  be served by appointing counsel.  See id. at 5-8.


1
The district court adopted the report.  The court concluded  that Local Civil Rule 83.11(a)(4)(B)--rather than Poindexter--provides the relevant factors for deciding motions for the appointment of counsel in FOIA cases.  The local rule provides:  "If the judge assigned the case determines, pursuant  to 28 U.S.C. § 1915(e), that the case should not be dismissed,  the judge may then determine whether to appoint an attorney  to represent such party.  Such a determination should be  made as soon as practicable after the action is assigned,  taking into account:  (i) the nature and complexity of the  action;  (ii) the potential merit of the claims as set forth in the  pleading;  (iii) the inability of the pro se party to retain  counsel by other means;  (iv) the degree to which the interests of justice will be served by appointment of counsel,  including the benefit the court may derive from the assistance  of the appointed counsel;  and (v) any other factors deemed  appropriate by the judge to serve the interests of justice." D.D.C. Civ. R. 83.11(a)(4)(B).


2
Neither Willis nor any other indigent civil litigant is guaranteed counsel.  The discretionary decisions of district courts  whether to appoint counsel under 28 U.S.C. § 1915(e)(1) will  be set aside only for abuse.  See Cookish v. Cunningham, 787 F.2d 1, 2 (1st Cir. 1986);  Luttrell v. Nickel, 129 F.3d 933, 936  (7th Cir. 1997).  Here the magistrate judge, whose report and  recommendation the court adopted, followed the criteria in  Local Civil Rule 83.11(a)(4)(B).  The magistrate determined  that counsel need not be appointed because Willis had shown  through numerous coherent filings that he was capable of  representing himself and making logical presentations to the  court.  The magistrate also based his denial on his determination that Willis's FOIA case did not involve complex legal or  factual issues and, like many FOIA cases, would not require  any discovery.  Willis points out that an analysis of the merits  of his case was absent from the magistrate's report, and he  argues that the magistrate's explanation for denying counsel  was therefore insufficient.  We disagree.  Given the magistrate's conclusion that Willis was capable of handling his  relatively straightforward FOIA case unaided, the magistrate  did not need to go any further.


3
In addition, we reject Willis's contention that the court  erred in selecting Local Civil Rule 83.11 as the appropriate  standard rather than Poindexter's multi-factor test.  The Poindexter criteria are the plaintiff's ability to afford an  attorney;  the merits of the plaintiff's case;  plaintiff's efforts  to secure counsel;  and the capacity of the plaintiff to present  the case adequately without the aid of counsel. 737 F.2d at  1185.  Poindexter interpreted Title VII's appointment provision, 42 U.S.C. § 2000e-5(f)(1), a provision "generally viewed  as imposing a lesser burden on plaintiffs seeking appointment  of counsel, both because of the specificity of Congress' action  ... and because this provision does not require that the  plaintiff be a pauper."  Poindexter, 737 F.2d at 1182 n.18. That provision obviously does not apply to FOIA cases, nor  do the reasons behind it.  Local Civil Rule 83.11, which  implements 28 U.S.C. § 1915(e)(1), thus controls.  The local  rule differs only slightly from the Poindexter factors and, to  the extent there are differences, it embraces many of the  considerations adopted in other circuits for applying 28  U.S.C. § 1915(e)(1).  See, e.g., Long v. Shillinger, 927 F.2d 525, 527 (10th Cir. 1991) (holding that courts should consider  the merits of the litigant's claims, the nature of the factual  issues, the litigant's ability to present his claims, and the  complexity of the legal issues);  Cookish, 787 F.2d at 3  (holding that factors to be considered include the indigent's  ability to conduct whatever factual investigation is necessary,  the complexity of the factual and legal issues, and the capability of the indigent litigant to present the case);  Ulmer v.  Chancellor, 691 F.2d 209, 213 (5th Cir. 1982) (holding that  courts should consider a number of factors including the type  and complexity of the case and whether the indigent is  capable of adequately presenting the case).


4
Because the district court acted within its discretion in  deciding that Willis did not qualify for counsel under the local  rule, its judgment denying his motions is


5
Affirmed.